            Case 5:21-cv-00845-FB Document 1 Filed 09/03/21 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISON

                                                      §
                                                      §
                                                      §
 JEROME BEECHAM,                                      §
                                                      §
                                                          CIVIL ACTION NO. 5:21-cv-845
         Plaintiff,                                   §
 v.                                                   §
                                                      §
                                                          JURY TRIAL DEMANDED
                                                      §
 IRONCLAD ENERGY LLC,                                 §
                                                      §
         Defendant.                                   §
                                                      §
                                                      §

                                   ORIGINAL COMPLAINT

       Plaintiff JEROME BEECHAM (“Plaintiff” or “Mr. Beecham”), by and through his

attorneys, ELLWANGER LAW LLLP, brings this action for damages and other legal and

equitable relief from Defendant, IRONCLAD ENERGY, LLC (“Defendant”), for violations of

Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e et seq.,

the Civil Rights Act of 1866, as amended, 42 U.S.C. §§ 1981 et seq. (“§ 1981”), the Texas

Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq. (“TLC”), and any

other cause(s) of action that can be inferred from the facts set forth herein.

                                        INTRODUCTION

       1.      This case is about a persistently biased supervisor employed by Defendant who

cultivated an environment of sexual and racial harassment targeted at Plaintiff. On multiple

occasions, this supervisor made sexually inappropriate comments and used racial slurs like

“n****r” while in Plaintiff’s company. Despite Plaintiff repeatedly complaining about this

behavior, no remedial actions were taken.

                                                                            ORIGINAL COMPLAINT
                                                  1
            Case 5:21-cv-00845-FB Document 1 Filed 09/03/21 Page 2 of 12




       2.      This is an action brought by Plaintiff seeking damages from Defendant for acts of

discrimination, hostile work environment, and retaliation. Defendant’s acts of discrimination are

in violation of Title VII, § 1981, the TLC, and any other cause(s) of action that can be inferred

from the facts set forth herein.

       3.      Defendant employed Plaintiff as an Equipment Operator at its facility in Kenedy,

Texas. Throughout Plaintiff’s employment with Defendant, Plaintiff has been subjected to racially

and sexually hostile comments, a hostile work environment, and retaliation, resulting in his

constructive discharge.



                                   JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this

Court in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress

providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute, 28 U.S.C.

§ 2201; 42 U.S.C. §§ 2000e et seq., as amended, and (iii) 42 U.S.C. §§ 1981 et seq., as amended.

       5.      The Court’s supplemental jurisdiction is invoked to 28 U.S.C. § 1367(a), which

confers supplemental jurisdiction over all non-federal claims arising from a common nucleus of

operative facts such that they form part of the same case or controversy under Article III of the

United States Constitution.

       6.      Venue is proper in this Court in as much as the unlawful employment practices

occurred in this judicial district. Venue is also proper in this Court pursuant to 28 U.S.C. §




                                                                            ORIGINAL COMPLAINT
                                                  2
              Case 5:21-cv-00845-FB Document 1 Filed 09/03/21 Page 3 of 12




1391(b)(1) and (c), in that Defendant maintains offices, conducts business and resides in this

district.

                                              PARTIES

        7.       Plaintiff is a Black male.

        8.       At all relevant times, Plaintiff was Defendant’s employee and therefore covered by

Title VII, § 1981, and the TLC.

        9.       Defendant is located at 500 Waters Edge, Ste. 320, Lombard, IL 60148. Upon

information and belief, Defendant Ironclad Energy employs over five-hundred (500) persons.

        10.      During all relevant times, Defendant has been an employer covered by Title VII, §

1981, and the TLC.

        11.      Defendant transacted and continues to transact business in Texas by, among other

things, employing persons at its facility located in Texas and within this judicial district, namely

its Kenedy, Texas facility where Plaintiff worked.

                 EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES

        12.      Plaintiff, who has herein alleged claims pursuant to Title VII, has timely filed a

complaint of discrimination with the Equal Employment Opportunity Commission (“EEOC”),

which constitutes a cross-filing with the Texas Commission on Human Rights.

        13.      Plaintiff has received his Notice of Right to Sue letter from the EEOC prior to the

filing of this Complaint. On or around June 7, 2021, the EEOC mailed Plaintiff his Notice of Right

to Sue letter.




                                                                           ORIGINAL COMPLAINT
                                                  3
             Case 5:21-cv-00845-FB Document 1 Filed 09/03/21 Page 4 of 12




                                     STATEMENT OF FACTS

       14.      Mr. Beecham first started working for Defendant as an Equipment Operator in

January 2019. Over the course of his employment with Defendant, Mr. Beecham was subjected

to discrimination, harassment, and retaliation.

       15.      For example, in or around February 2019, Denton Kilgore (“Mr. Kilgore”),

Defendant’s District Manager, began sexually and racially harassing Mr. Beecham. In one

instance, Mr. Kilgore sent Mr. Beecham a text message with a photograph of a black woman with

semen on her face. The caption on the photograph read, “what Beechum [sic] looks like when I

bust on his lips.” This was an evident allusion to Mr. Kilgore ejaculating on Mr. Beecham.

       16.      Upon information and belief, Mr. Kilgore edited the text to appear on the

photograph. Mr. Kilgore sent this text message in the presence of another supervisor, Jeremy

Medford (“Mr. Medford”).

       17.      Mr. Beecham complained about this inappropriate text message to another

supervisor, Demion Mitchell (“Mr. Mitchell”). However, despite the complaints, no remedial

action was taken.

       18.      Mr. Kilgore made multiple inappropriate remarks about the genitalia of Black men

around Mr. Beecham, often commenting that Black men have large penises. Mr. Beecham

explicitly told Mr. Kilgore that these comments made him uncomfortable.

       19.      Mr. Kilgore often used racial slurs and made jokes about Black people. Mr. Kilgore

frequently used the word “n****r” around Mr. Beecham. Further, Mr. Kilgore, who owns a black

dog, referred to the dog as “my n****r” around Mr. Beecham. On multiple occasions, Mr.

Beecham complained to Mr. Kilgore and expressed to Mr. Kilgore that he did not like that word.




                                                                         ORIGINAL COMPLAINT
                                                  4
             Case 5:21-cv-00845-FB Document 1 Filed 09/03/21 Page 5 of 12




       20.      While Mr. Beecham reported the harassment and discrimination to other mid-tier

managers, including Mr. Mitchell, Mr. Kilgore was the highest management level employee

employed by the Defendant, aside from the CEO and owner.

       21.      After and as a result of reporting the discrimination and harassment based upon his

race, Black, and his sex, male, Mr. Kilgore cut his work hours and did not assign him to shifts.

       22.      In or around April 2019, Mr. Beecham was constructively discharged due to the

daily, severe harassment based on race and sex and the retaliatory treatment which resulted from

reporting the harassment, including lost pay due to lost hours and shifts.

          AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF
       Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
                                    (Discrimination - Race)

       23.      Plaintiff is a member of a protected class and repeats and re-alleges the allegations

contained in the paragraphs above, as if fully set forth herein.

       24.      The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq., as Defendant has engaged the practice of discrimination

based upon his race, Black, with respect to the terms and conditions of Plaintiff’s employment.

       25.      Plaintiff’s requests for relief are set forth below.

        AS AND FOR A SECOND CAUSE OF ACTION FOR A VIOLATION OF
       Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
                              (Hostile Work Environment - Race)

       26.      Plaintiff is a member of a protected class and repeats and re-alleges the allegations

   contained in the paragraphs above, as if fully set forth herein.

       27.      The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

   amended, 42 U.S.C. §§ 2000e et seq., as Plaintiff was subjected to a hostile work environment

   on the basis of his race, Black.


                                                                             ORIGINAL COMPLAINT
                                                   5
          Case 5:21-cv-00845-FB Document 1 Filed 09/03/21 Page 6 of 12




    28.      Plaintiff’s requests for relief are set forth below.

      AS AND FOR A THIRD CAUSE OF ACTION FOR A VIOLATION OF
   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
                                      (Retaliation)

    29.      Plaintiff is a member of a protected class and repeats and re-alleges the allegations

contained in the paragraphs above, as if fully set forth herein.

    30.      Plaintiff lodged complaints with Defendant regarding the discrimination and hostile

work environment based on race and based on sex to which he was subjected, and as such,

engaged in protected activity under Title VII.

    31.      Defendant retaliated against Plaintiff by cutting his hours and not assigning him to

shifts.

    32.      The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq.

    33.      Plaintiff’s requests for relief are set forth below.

     AS AND FOR A FOURTH CAUSE OF ACTION FOR A VIOLATION OF
        Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. §§ 1981 et seq.
                                   (Discrimination)

    34.      Plaintiff is a member of a protected class and repeats and re-alleges the allegations

contained in the paragraphs above, as if fully set forth herein.

    35.      The conduct alleged herein violates Section 1981 of the Civil Rights Act of 1866,

42 U.S.C. §§ 1981 et seq., as Defendant has engaged the practice of discrimination based on

race with respect to the terms and conditions of Plaintiff’s employment.

    36.      Plaintiff’s requests for relief are set forth below.




                                                                         ORIGINAL COMPLAINT
                                                6
          Case 5:21-cv-00845-FB Document 1 Filed 09/03/21 Page 7 of 12




          AS AND FOR A FIFTH CAUSE OF ACTION FOR A VIOLATION OF
           Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. §§ 1981 et seq.
                               (Hostile Work Environment)

    37.       Plaintiff is a member of a protected class and repeats and re-alleges the allegations

contained in the paragraphs above, as if fully set forth herein.

    38.       The conduct alleged herein violates Section 1981 of the Civil Rights Act of 1866,

42 U.S.C. §§ 1981 et seq., as Plaintiff was subjected to a hostile work environment on the basis

of his race, Black.

    39.       Plaintiff’s requests for relief are set forth below.

          AS AND FOR A SIXTH CAUSE OF ACTION FOR A VIOLATION OF
           Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. §§ 1981 et seq.
                                        (Retaliation)

    40.       Plaintiff is a member of a protected class and repeats and re-alleges the allegations

contained in the paragraphs above, as if fully set forth herein.

    41.       Plaintiff lodged complaints with Defendant regarding the discrimination and hostile

work environment based on race to which he was subjected, and as such, engaged in protected

activity under § 1981.

    42.       Defendant retaliated against Plaintiff by cutting his hours and not assigning him to

shifts.

    43.       The conduct alleged herein violates Section 1981 of the Civil Rights Act of 1866,

42 U.S.C. §§ 1981 et seq.

    44.       Plaintiff’s requests for relief are set forth below.




                                                                          ORIGINAL COMPLAINT
                                                 7
           Case 5:21-cv-00845-FB Document 1 Filed 09/03/21 Page 8 of 12




     AS AND FOR A SEVENTH CAUSE OF ACTION FOR A VIOLATION OF
The Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
                             (Discrimination - Race)

     45.      Plaintiff is a member of a protected class and repeats and re-alleges the allegations

  contained in the paragraphs above, as if fully set forth herein.

     46.      The conduct alleged herein violates the Texas Employment Discrimination Act, as

  amended, Tex. Lab. Code §§ 21.001 et seq., as Defendant has engaged the practice of

  discrimination with respect to the terms and conditions of Plaintiff’s employment based upon

  his race, Black.

     47.      Plaintiff’s requests for relief are set forth below.


     AS AND FOR AN EIGHTH CAUSE OF ACTION FOR A VIOLATION OF
The Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
                       (Hostile Work Environment - Race)

     48.      Plaintiff is a member of a protected class and repeats and re-alleges the allegations

  contained in the paragraphs above, as if fully set forth herein.

     49.      The conduct alleged herein violates the Texas Employment Discrimination Act, as

  amended, Tex. Lab. Code §§ 21.001 et seq., as Plaintiff was subjected to a hostile work

  environment on the basis of his race, Black.

     50.      Plaintiff’s requests for relief are set forth below.

       AS AND FOR A NINTH CAUSE OF ACTION FOR A VIOLATION OF
The Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
                                  (Retaliation)

     51.      Plaintiff is a member of a protected class and repeats and re-alleges the allegations

  contained in the paragraphs above, as if fully set forth herein.

     52.      Plaintiff lodged complaints with Defendant regarding the discrimination and hostile

  work environment based upon race and sex to which he was subjected, and as such, engaged

                                                                          ORIGINAL COMPLAINT
                                                 8
           Case 5:21-cv-00845-FB Document 1 Filed 09/03/21 Page 9 of 12




in protected activity under the Texas Employment Discrimination Act, as amended, Tex. Lab.

Code §§ 21.001 et seq.

    53.       Defendant retaliated against Plaintiff by cutting his hours and not assigning him to

shifts..

    54.       The conduct alleged herein violates the Texas Employment Discrimination Act, as

amended, Tex. Lab. Code §§ 21.001 et seq.

    55.       Plaintiff’s requests for relief are set forth below.

      AS AND FOR A TENTH CAUSE OF ACTION FOR A VIOLATION OF
   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
                           (Hostile Work Environment - Sex)

    56.       Plaintiff is a member of a protected class and repeats and re-alleges the allegations

contained in the paragraphs above, as if fully set forth herein.

    57.       The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq., as Plaintiff was subjected to a hostile work environment

on the basis of sex, male.

    58.       Plaintiff’s requests for relief are set forth below.

  AS AND FOR AN ELEVENTH CAUSE OF ACTION FOR A VIOLATION OF
  Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
                                (Discrimination - Sex)

    59.       Plaintiff is a member of a protected class and repeats and re-alleges the allegations

contained in the paragraphs above, as if fully set forth herein.

    60.       The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq., as Plaintiff was discriminated against through unwanted

sexual advances and harassment and ultimately constructively discharged on the basis of sex.

    61.       Plaintiff’s requests for relief are set forth below.


                                                                          ORIGINAL COMPLAINT
                                                 9
         Case 5:21-cv-00845-FB Document 1 Filed 09/03/21 Page 10 of 12




     AS AND FOR A TWELFTH CAUSE OF ACTION FOR A VIOLATION OF
The Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
                        (Hostile Work Environment - Sex)

      62.     Plaintiff is a member of a protected class and repeats and re-alleges the allegations

   contained in the paragraphs above, as if fully set forth herein.

      63.     The conduct alleged herein violates the Texas Employment Discrimination Act, as

   amended, Tex. Lab. Code §§ 21.001 et seq., as Plaintiff was subjected to a hostile work

   environment on the basis of his sex. male.

      64.     Plaintiff’s requests for relief are set forth below.

    AS AND FOR A THIRTEENTH CAUSE OF ACTION FOR A VIOLATION OF
The Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
                              (Discrimination - Sex)

      65.     Plaintiff is a member of a protected class and repeats and re-alleges the allegations

   contained in the paragraphs above, as if fully set forth herein.

      66.     The conduct alleged herein violates the Texas Employment Discrimination Act, as

   amended, Tex. Lab. Code §§ 21.001 et seq., as Plaintiff was discriminated against by unwanted

   sexual advances and harassment and ultimately constructively discharged on the basis of sex.

      67.     Plaintiff’s requests for relief are set forth below.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment against Defendant as follows:
       A. A judgment declaring that the practices complained of herein are unlawful and in

            violation of the Civil Rights Act of 1871, as amended, 42 U.S.C. § 1981 et seq.; the

            1991 Civil Rights Act, as amended, 42 U.S.C. § 1981a et seq.; Title VII of the Civil

            Rights Act of 1964, as amended and 42 U.S.C. § 2000e et seq.; the Texas Employment

            Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.;


                                                                          ORIGINAL COMPLAINT
                                                 10
          Case 5:21-cv-00845-FB Document 1 Filed 09/03/21 Page 11 of 12




         B. All damages which Plaintiff has sustained as a result of Defendant’s conduct,

             including back pay, front pay, benefits, general and specific damages for lost

             compensation, and job benefits he would have received but for Defendant’s

             discriminatory practices, and for emotional distress, humiliation, embarrassment, and

             anguish;

         C. Exemplary and punitive damages in an amount commensurate with Defendant’s

             ability and so as to deter future malicious, reckless, and/or intentional conduct;

         D. Awarding Plaintiff the costs and disbursements incurred in connection with this

             action, including reasonable attorney’s fees, expert witness fees and other costs;

         E. Pre-judgment and post-judgment interest, as provided by law;

         F. That the Court retain jurisdiction over Defendant until such time as it is satisfied that

             it has remedied the practices complained of and are determined to be in full

             compliance with the law; and

         G. Granting Plaintiff other and further relief as this Court finds necessary and proper.


Plaintiff also seeks injunctive relief, including, but not limited to:

         H. Training on the subject of employment discrimination for all of Defendant’s

             employees;

         I. Implicit bias training for all managers conducted by reputable outside vendors;

         J. Supervisory discipline up to and including termination for any supervisor who engages

             in unlawful discrimination;

         K. Active monitoring of the work areas to ensure compliance with discrimination

             policies;



                                                                            ORIGINAL COMPLAINT
                                                   11
         Case 5:21-cv-00845-FB Document 1 Filed 09/03/21 Page 12 of 12




        L. Monitoring by the Court or a federal agency to ensure that Defendant comply with all

            injunctive relief; and


       Plaintiff further demands that he be awarded such other and further legal and equitable

relief as may be found appropriate and as the Court may deem just or equitable.



Dated: September 3, 2021                            Respectfully submitted,


                                                    /s/ Holt Major Lackey
                                                    Holt Major Lackey
                                                    Texas State Bar No. 24047763
                                                    hlackey@equalrights.law
                                                    Jay D. Ellwanger
                                                    Texas State Bar No. 24036522
                                                    jellwanger@equalrights.law
                                                    Ellwanger Law LLLP
                                                    8310-1 N. Capital of Texas Hwy.
                                                    Suite 190
                                                    Austin, Texas 78731
                                                    Telephone: (737) 808-2260
                                                    Facsimile: (737) 808-2262




                                                                        ORIGINAL COMPLAINT
                                               12
